Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is a Final action on the merits in response to the application filed on 12/17/2021.
Claims 1,2,17, 18, 24, 27 and 32 have been amended. Claims 4, 15, 29, 31 and 33 have been cancelled. Claim 36 has been added. Therefore, Claims 1-3, 5-14, 16-28, and 30, 32-35 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.

Response to Arguments
Applicant’s arguments have been considered.
Applicant argues, “Such elements do not merely recite “Certain Methods of Organizing Human Activity under commercial activities including marketing and sales activities.” Instead, the claimed elements provides an improved solution for dynamically managing an item assortment with improved computational efficiency and which operates without requiring user input. Thus, under Prong One of Step 2A, the present claims recite patent-eligible subject matter.” (pg. 14)
	Examiner respectfully disagrees. The claims encompass abstract concepts of 
Regarding Applicant’s argument directed to an improvement in computational efficiency, using a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Here, the claimed limitations appear to offer an improvement to the process of assortment optimization and not to a technology or technical field.
	 
Applicant argues, “Taken as a whole, the additional elements recited in claim 1 impose meaningful limits on practicing the abstract idea. Specifically, the claims outline specific steps in a specific order …Accordingly, the present claims provide a specific improvement over conventional systems, which cannot dynamically manage an item assortment…” (pg. 15)


Applicant argues, “Moreover, claim 1 as amended requires a particular set of ordered actions. Each of the ordered actions, the entire ordered process, and the narrow elements outline above, provide “practical assurance[s] that the process is more than a drafting effort designed to monopolize” any alleged abstract idea involved…” (pg. 15)
Examiner notes that the specific order of steps has been considered in the analysis, however the specific order does not meaningfully limit the claims. As noted above the additional elements do not impose meaningful limitations to integrate the abstract idea into a practical application. As such applicant has not shown that the claims are more than a drafting effort designed to monopolize the judicial exception. 
Applicant argues, “…the additional elements of claim 1 provide significantly more than the abstract ideas because the additional elements provide functionality this is not 
Under Step 2B, as noted above the additional element (e.g. computing system) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept.  The Specification does not provide any indication that the computer is anything other than a generic computer (see Spec ¶0054-¶0055), performing well-understood, routine and conventional functionality. The claim recites steps similar to those found by courts to be well-understood, routine and conventional such as collection or receipt of data over a network (e.g. receiving item data) (Symantec, TLI, and OIP Techs.), storing and retrieving information in memory (Versata Dev Group)  (MPEP 2106.05(d)) and performing repetitive calculations (repeating steps), Flook, 437 U.S. at 594, 198 USPQ2d at 199 when claimed in a merely generic manner (as it is here). The steps of updating the item assortment in a physical environment (removing/adding an item) is merely data input.   Therefore, the claims do not amount to significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-14, 16-28, 30, 32-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites determining a capacity constraint that is applicable to the item assortment, performing an item assortment optimization without requiring identification of item attribute common…by: receiving item data defining values for a plurality of attributes for each item, receiving transaction data associated with selections of items from collections, calculating a score for a degree of substitutability between items within a collection of heterogeneous items, calculating an edge weight for each of a plurality of pairs of items, applying a community detection algorithm to the edge weight to identify a plurality of substitution groups, identifying preferred attributes common to two or more items within one of the plurality of substitution groups by identifying preferred attributes in common to the plurality of items in the plurality of substitution groups and identifying substitutable attributes of the items in one of the plurality of substitution groups that are different. The claims are related to Certain Methods of Organizing Human Activity under commercial activities including marketing and sales activities. For instance, item assortment involves analyzing items that would be more appealing to a customer, which involves commercial activities.  The claims are also related to mathematical formulas and calculations in managing item assortment. Accordingly, this claim recites an abstract idea. Claims 24 and 32 also recite the same abstract concept.	
The dependent claims encompass the same abstract concept. Claim 2 is directed to transaction data types, Claim 3 is directed to exclude data and Claim 5 is directed to performing detrending and deseasonalizing on demand. Newly added Claim 36 is 
	The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a computing system for determining a capacity constraint, performing item assortment including receiving at a computing system item data defining values for a plurality of attributes, receiving transaction data (e.g. data gathering), calculating a score, selecting a plurality of items from the collection of heterogeneous items (e.g. data gathering), updating an item assortment and displaying a rank aggregation of products.  Steps such as determining and performing item assortment involve data collection and analysis with the result of the analysis being the display of a rank aggregation of products.  Additionally, steps such as receiving item information, selecting items and updating data are considered data gathering activity (e.g. extra-solution activity. The step of displaying a rank aggregation are merely displaying a result of the data analysis. Claim 24 recites the additional elements of a computing device including a processor, memory, a user interface and a content output device to receive item data associated with the collection of heterogeneous items and updating an item assortment.  Note that the step of applying conditional regression is considered abstract as regression analysis involves mathematical relationships and formulas, and can reasonably be performed in the mind. Claim 31 recites the additional elements of a non-transitory computer-readable storage medium, computing system and user interface to perform receiving at a computing system item data associated with a collection of heterogeneous items and graphing the substitutability scores for each of the plurality of 
The combination of the additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. computing system). Accordingly, even in combination the additional element does not integrate the abstract idea in to a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore the claims are abstract.	
Under Step 2B, as noted above the additional element (e.g. computing system) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept.  The Specification does not provide any indication that the computer is anything other than a generic computer (see Spec ¶0054-¶0055), performing well-understood, routine and conventional functionality. The claim recites steps similar to those found by courts to be well-understood, routine and conventional such as collection or receipt of data over a network (e.g. receiving item data) (Symantec, TLI, and OIP Techs.), storing and retrieving information in memory (Versata Dev Group), performing repetitive calculations (repeating steps), Flook, 437 U.S. at 594, 198 USPQ2d at 199 and electronic record keeping  (updating data) Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225 when claimed in a merely generic manner (as it is here) (MPEP 2106.05(d)). 

  
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Cassidy et al. (US 2013/0110608) discloses an optimization engine that attempts to find items that may be substituted for items in ensemble A that have a higher points value than items currently displayed. 
Connoly (US 2008/0243588) discloses substituting a test product for an incumbent product in the test product’s peer group and determining a financial I when introducing a new product into a product assortment.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683